Case 1:18-cr-00258-JTN ECF No. 36-1, PagelD.202 Filed 07/12/19 Page 1 of 6

Rebecca Rozema

July 11, 2019

Honorable Judge Neff
United States District Court
Western District of Michigan
401 Federal Building

110 Michigan Ave NW
Grand Rapids, Mi 49503

Honorable Judge Neff:

My name is Rebecca Rozema, | am one of Ryan Hayes’s older sisters. | wanted to take time today to
tell you about the Ryan that | know and that you will be unlikely to hear about in your courtroom if
it’s not shared by those closest to him.

Ryan has always been a gentle spirit who struggled to fit in with typical peer groups but found his
place in high school when he joined the robotics team. He throws himself into things that he enjoys
and does them with a passion. Ryan loves weather and serving his community. He has volunteered
in so many roles over the years, as security for local festivals and big races, using his gifts with
technology to run logistics for the Kent County Search and Rescue team, and learning how to use
HAM radio equipment to be a weather watcher for local news stations.

In my family there are 4 children. Ryan and | are the ones my parents and siblings turn to when
they need assistance. I’m the one with academic education and social skills, Ryan is the hands on
guy with technical skills. If you call Ryan to see if he can help with a computer problem, an
electronics problem, or to do lawn work, he’s there. My parents have always been able to rely on
him to help with rides when my dad has been ill, taking care of the house when my dad has been in
the hospital for extended stays, and keeping their lawn mowed or driveway clear. | have never
wondered if my brother is telling me the truth or can be trusted. | have never needed to question if
he will do what he says he’ll do, or if my parents needs would be met when I’m not able to be there.

Ryan is always trying to help others, oftentimes putting himself out in order to help someone else.
He’s frequently opened his home to individuals who need a place to stay even though they can’t

pay rent and don’t contribute to the household. He sees the good in people and always sees hope
for change. He’s a hard worker who doesn’t ask for handouts but will ask to do extra jobs in order

to make extra money to cover bills.
Case 1:18-cr-00258-JTN ECF No. 36-1, PagelD.203 Filed 07/12/19 Page 2 of 6

Honorable Judge Neff
July 11, 2019
Page 2

My children love their uncle. There has never been a time that they have felt unsafe with him, or
that | have been concerned about their safety with him. My children have running jokes with their
Uncle Ryan about whether or not Michigan State or Michigan is better, and whether or not they can
sneak a good-bye kiss in since Ryan doesn’t like to be kissed. They are saddened by these events
and the realization that they will be adults before their uncle will be out of prison.

| love my brother. | am grieved by what he has gotten involved in and | grieve how he will change
after a prison term. | hope you can see that he is more than these actions and charge.

Sincerely,

Rebecca Rozema, LMSW, ACSW
Case 1:18-cr-00258-JTN ECF No. 36-1, PagelD.204 Filed 07/12/19 Page 3 of 6

July 11, 2019
Honorable Judge Neff:
I would like to respectfully ask for you to extend grace to my brother Ryan James Hayes,

My name is Mandi Morgan and | am Ryan’s youngest sister; we are two and half years apart in age. Due
to our closeness in age, Ryan and I have always been close, often participating in family and school
events together. He is not just my brother, I consider him a friend for life

To this day Ryan possesses good nature, qualities and character. He is a gentle-soul who wouldn't hurt
anyone on purpose. He is a likeable person and strives to help people in need. People who personally
know Ryan know his true character. His character is not a menace to society but rather a person in the
community you can always count on to help you out with no questions asked.

Atan early age, Ryan was taught to help out neighbors and grandparents with yard work and various
errands. Our parents brought us up with strong core values of generosity, honesty, and humbleness.
Ryan has always carried those values deeply and strives to be a person who helps other people in need
with unselfish motivation.

Countless times he has helped neighbors, family, friends, and community members with their needs and
asked nothing in return. On numerous occasions he has housed a person in need until they are on their
feet again. If he had extra food in his house, he would give it to someone in need, so they don’t go
hungry. From childhood until he was arrested Ryan, was known for shoveling driveways or mowing
lawns for neighbors who were elderly, or just busy.

Ryan took delight in having a truck. Instead of using it for selfish reasons. He used the truck with a
purpose. Countless times he would help someone move. transport hay for a local farmer or pick
someone up if they just needed a ride. He has personally has helped me move multiple times and was
always willing to pick me up when I was having transportation difficulties.

When our Dad got sicker with Pulmonary Fibrosis my parents were in need of help of things our Dad
was unable to do anymore. Ryan stepped in with no questions asked helping with those needs. He took
on yard work, random house repairs, and transported mom and dad to doctor’s appointments and middle
of the night trips to the hospital. This is just another example of the unselfish love and generosity Ryan
has within him.

Locally Ryan has spent endless hours volunteering. He was involved with SARS. K-9 training,
Riverbank Run, Freedom Cruise, and many other events in the community on a planning and
implementation level.

I hope you can see why I view Ryan’s current situation and decision making as being completely out of
character. I respectfully ask again for you to extend grace on him during your sentencing.

Respectfully,
VV land glk

Mandi Morgan

 
Case 1:18-cr-00258-JTN ECF No. 36-1, PagelD.205 Filed 07/12/19 Page 4 of 6

Judge Neff,

My name is Tara Collet, and I have known Ryan Hayes for 10 years. Through the years that I
have known Ryan, he has always been a wonderful person to be around. He's caring, loving, a
hard worker, he has been a member of the Kent County Search and Rescue Team, and helped
assist with K-9 trainings, and runs the ham radio for communication with the team. I have had
the privilege to go and participate and hide for the team. He has also assisted with
communication at the River Bank Run in Grand Rapids. He also has volunteered with helping
with Sparta's Town and County Days with traffic, or what else was needed. With his dad's health
issues. He is always doing things for his dad like coming over to their house and helping out with
what is needed. His recent projects has been redoing the walls in the stairwell of his Parents
house, and redoing the walls in a spare bedroom of their home. Ryan is always very dedicated to
whatever he is doing, whether it is hauling hay for a family friend, or going to help someone fix
something. I have seen how he is around his niece and nephews, he is a great uncle. He is a very
good person with a big heart. Thank you for your time.

Sincerely,

Tara Collet
Case 1:18-cr-00258-JTN ECF No. 36-1, PagelD.206 Filed 07/12/19 Page 5 of 6

Judge Neff,

My name is Gabrielle Gould. I have known the defendant for 16 plus years. He has been a dear
friend to me for as long as I can remember. | have lived with him for 3 years and have had my
little girl around him. He is a very caring warm hearted guy and always has a soft heart when it
comes to helping people. He is definitely what I consider a best friend. He has helped me in
many situations and has always been there for me and my daughter.

Thank you for your time.

Sincerely,

Gabrielle Gould
Case 1:18-cr-00258-JTN ECF No. 36-1, PagelD.207 Filed 07/12/19 Page 6 of 6

Judge Neff,

My name is Margaret Jean Hayes. Ryan is my Grandson. He is always willing to help any one
asking (help move,yard work etc.).

He has worked with the Search and Rescue team, and with security for Town & Country Days.
He has been a big help to his Mom and Dad this Summer, and remodeled a bed room and stair

way. He bakes cookies or a cheesecake every week to take to the hospital for the staff taking care
of his Dad.

Margaret Hayes
